Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered December 12, 1994, convicting him of attempted robbery in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the court erred in discharging a sworn juror. The trial court properly conducted a thorough and searching in camera inquiry of the juror, and placed the reasons for its ruling on the record (see, People v Buford, 69 NY2d 290, 299; People v Bolden, 197 AD2d 528, 529). Based upon the sworn juror’s observed inappropriate conduct in the courtroom and the fact that she was acquainted not only with two of the People’s witnesses, but also with the defendant, the trial court acted properly in discharging the juror as being "grossly unqualified” (CPL 270.35; see, People v Buford, supra; People v Bolden, supra; People v Cannady, 138 AD2d 616).
The defendant’s challenge to the legal sufficiency of the evidence is also without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d *596620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Altman, Hart and McGinity, JJ., concur.